357 S.W.3d 228 (2011)
Victor E. MOORE, Appellant,
v.
STATE Of Missouri, Respondent.
No. ED 96297.
Missouri Court of Appeals, Eastern District, Division Two.
December 20, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied January 23, 2012.
Victor E. Moore Mineral Point, MO, pro se.
Chris Koster, Atty. Gen., Timothy A. Blackwell, Jefferson City, MO, for respondent.
Before: KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Victor E. Moore ("Moore") appeals the judgment of the Circuit Court of St. Louis County, the Honorable Carolyn C. Whittington presiding. Moore pled guilty to one count of forgery, and the circuit court sentenced him as a prior and persistent *229 offender to fifteen years in the department of corrections.
On appeal, Moore argued that the circuit court erred in denial of his Rule 24.035 motion for post-conviction relief. We have reviewed the briefs and the Record on Appeal, and find no error of law in this case. Thus, a written opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.